Appeal from four separate orders of the County Court, Suffolk County, one dated June 30, 1971, denying his motion to settle the record on appeal, from a judgment (indictment No. 433/64),* two dated July 20, 1971, denying coram nobis applications without a hearing (respectively concerning separate judgments on indictment Nos. 420/64 and 433/64) and the fourth dated August 3, 1971, which, on reargument, adhered to the original decision denying another coram nobis application (concerning a conviction on indictment No. 7580/57). Orders dated July 20, 1971 affirmed. No opinion. Order dated August 3, 1971 affirmed insofar as it adhered to the original decision denying the application. No opinion. Order dated June 30, 1971, affirmed. The judgment in question was previously affirmed, on January 19, 1970, and, on reargument, was again affirmed, on May 8, 1972 (People v. Harden, 33 A D 2d 920; 39 A D 2d 734). The issue regarding the completeness of the record on appeal should have been raised by appellant prior to his direct appeal, by way of a motion to resettle the record. Having failed to fulfill his duty to prepare and have settled the record on appeal from his judgment of conviction, he may not now urge that the *836record contained omissions and deletions (People v. Aurigemma, 13 A D 2d 792). Rabin, P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.